Citation Nr: 1550281	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-41 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to an initial rating in excess of 10 percent for gastro esophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for restless leg syndrome.

4.  Entitlement to a combined rating in excess of 10 percent for left hip disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to November 1971, from October 2003 to September 2004, and from March 2006 to April 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and a June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  The Veteran has perfected an appeal as to each issue on appeal. 

In August 2012, the Veteran testified before the undersigned at a hearing at the RO. A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015). 

In March 2013, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent VA and private treatment and providing the Veteran with VA examinations in conjunction with his claims. 

Based on the findings from an April 2013 VA joint examination, the AMC, in a September 2013 rating decision, awarded separate noncompensable evaluations based on limitation of hip extension and hip rotation, effective from the original date of claim.  These separate evaluations are considered a part of the initial increased rating claim for left hip disability, and the issue has been re-characterized on the first page. 

A claim for TDIU has been raised by the record and is considered part and parcel to the Veteran's appeal of his initial increased rating claims, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the April 2013 VA examination reports show that the Veteran reported that he is unable to work since 2010 because of his service-connected disabilities.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims folders associated with the Veteran's claims.  A review of the documents in such files has been considered in conjunction with this decision.

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's disability due to GERD has been manifested by heartburn, reflux, and regurgitation, but without evidence of material weight loss, hematemesis or melena with moderate anemia that would indicate considerable or severe impairment of health.

2.  Throughout the entire period under appeal, the Veteran's left hip disability has been manifested by no more than objective findings of degenerative joint disease that results in painful motion, less movement than normal, extension to 20 degrees, flexion to 90 degrees, abduction greater than 10 degrees, and rotation greater than 15 degrees with toes-out; there was no objective finding of instability, flailed joint, impairment of the femur, or ankylosis.

3.  Since the effective date of service connection, the Veteran's restless leg syndrome has been manifested primarily by symptomatology more nearly approximating a moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252 and 5253 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no more, for restless leg syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

In March 2013, the Board remanded the matters for increase rating for disabilities due to GERD, restless leg syndrome and left hip to the RO (via the AMC) for additional development to obtain outstanding records of VA and identified private treatment and provide the Veteran with VA examinations in conjunction with his claim.  Thereafter, the AMC was to readjudicate the matter on appeal. 

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder.  The Veteran underwent VA gastrointestinal, joint, and neurologic examinations in April 2013. 

In addition, an April 2013 letter was sent to the Veteran's and his representative to seek their assistance in identifying and obtaining any outstanding records of pertinent private treatment.  No response was received that identified any outstanding treatment treatments.  The claim was most recently readjudicated in a September 2013 supplemental statement of the case (SSOC).  

There has been substantial compliance with the Board's 2013 remand of this matter by seeking the Veteran's assistance in identifying and obtaining outstanding treatment records, and providing the Veteran with an adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error). 

VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159  (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for his disabilities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluations for GERD, restless leg syndrome, and left hip disability.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded an April 2010 VA general medical, and he was afforded additional VA gastrointestinal, joints and neurology examinations in April 2013.  These examination reports reflect that the Veteran's past medical history and his complaints were considered as well as the findings obtained from the clinical examination. The examiners rendered appropriate diagnosis and medical conclusions consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2012 hearing, the issues on appeal were identified, and the Board member elicited information regarding the frequency and severity of symptomatology associated with his disabilities due to GERD, restless leg syndrome, and left hip.  The Board therefore concludes that it has fulfilled its duty under Bryant.

 As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Initial Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

 Where an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      GERD 

The Veteran seeks a higher initial evaluation for his disability due GERD.  His disability is currently assigned a 10 percent disability. 

There is no diagnostic code dedicated to rating GERD.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Given the Veteran's symptomatology, the RO has rated his disability due GERD by analogy to a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under this Diagnostic Code, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, which is productive of considerable impairment of health.  A higher, 60 percent, evaluation is warranted if there are more severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Where the Veteran does not meet the requirement for a compensable evaluation, then a zero percent evaluation shall be assigned.  38 C.F.R. § 4.31. 

The Board also observes that ratings under diagnostic codes 7301 to 7329 and 7345 to 7348 cannot be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Based on the evidence of record, the most pertinent of which is discussed below, the Board finds that the Veteran's GERD symptoms do not support an evaluation in excess of 10 percent at any point during the period under appeal.  

In this regard, the Veteran's disability due to GERD is manifested by heartburn, reflux, nausea, and regurgitation, and he takes prescribed medication to treat his symptoms.  See service treatment records, the reports of an April 2010 VA general medical examination and April 2013 VA gastrointestinal examination, as well as VA treatment records.  These symptoms occur intermittently, about two to three times a week.  See VA examination dated in April 2010.  The VA examiner in April 2013 determined that the Veteran did not have any incapacitating episodes due to signs and symptoms of his GERD disability and it did not impact his ability to work.  There is no evidence of material weight loss, hematemesis or melena with moderate anemia and the lay and medical evidence of record do not indicate that the symptoms of GERD result in considerable impairment of health.  Accordingly, the overall evidence of record shows that the Veteran's symptoms of GERD result in two or more of the symptoms for the 30 percent evaluation but of less severity.  Such symptomatology does not support an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7346. 

 As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a 10 percent disability rating under Diagnostic Code 7346.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

      Restless Leg Syndrome

The Veteran seeks a higher initial evaluation for his disability due to restless leg syndrome.  His disability is currently evaluated with as noncompensable 

There is no diagnostic code dedicated to rating restless leg syndrome.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Given the Veteran's symptomatology, the RO has rated his disability due restless leg syndrome by analogy to a convulsive tics.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under Code 8103, mild convulsive tics are noncompensable; moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  See 38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After a review of the evidence, the Board concludes that given the application of the benefit of the doubt rule, a 10 percent rating is warranted, based on the Veteran's assertions that he experiences pain, tingling, muscle cramps and a constant urge to move his legs, despite the use of prescription medication.  He has described his symptomatology as involving sensation of "ants in the veins" and feeling crawling sensation under his skin.  During his 2012 Board hearing, he testified credibly that his restless leg syndrome has had some impact on his usual daily activities in that he has to use railing support when ascending and descending stairs, and he needs to catch his balance if his legs buckle.  His recitation of the symptoms produced by his restless leg syndrome has remained consistent and not contradictory.  In other words, the Veteran's reports are reasonable, credible, probative, and adds weight to the overall claim. 

In the Board's view he has described subjective symptomatology that, when the benefit of the doubt is applied, more nearly approximate findings that can be considered "moderate" in nature, and thus meet the criteria for a 10 percent disability rating.  

However, a higher rating is not warranted, as the evidence does not indicate any additional impairment suggestive of severe disability.  There is no medical evidence of record diagnosing his condition as "moderate" or "severe."  Moreover, the both the 2010 and 2013 VA examiners found that the Veteran had completely normal objective findings upon examination.  Examination of the lower extremities was normal.  Neurological evaluation showed that sensory and motor examinations were normal, and reflexes were symmetric and 2+ throughout.  See April 2010 and April 2013 VA examination reports.  Without more than subjective complaints, severe symptomatology has not been shown to support a higher evaluation.  Therefore, a 30 percent evaluation is not warranted.

In sum, the evidence supports the assignment of a 10 percent disability rating for restless leg syndrome, but no more, effective date of the award of service connection and date of his claim.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8103.

      Left Hip Disability 

The Veteran seeks a higher initial evaluation for his left hip disability. His disability is currently evaluated with a combined disability rating of 10 percent under Diagnostics Code 5016, 5251, 5252, and 5253 for bursitis with limitation of hip motion (based on a 10 percent rating for limitation of hip flexion, and noncompensable ratings for limitation of hip rotation and hip extension).  See 38 C.F.R. § 4.71a. 

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Impairment of the thigh is rated under Diagnostic Code 5253.  Limitation of rotation of the thigh, where one cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating. Limitation of adduction of the thigh, where one cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Ankylosis of the hip is evaluated under Diagnostic Code 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating. Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating.  38 C.F.R. § 4.71a.

The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).

Based on a review of evidence, the Board finds that the evidence of record does not show that an evaluation in excess of a combined 10 percent is warranted for degenerative arthritis with limitation of motion in the Veteran's left hip. 

Here, the evidence of record shows that the Veteran's left hip has been manifested by less movement than normal and painful movement that results in, at most, limitation to 90 degrees on flexion and limitation to 20 degrees on extension, without loss of abduction to 10 degrees, inability to cross his legs or turn his toe-out to 15 degrees or less.  See the reports of an April 2010 VA general medical examination and April 2013 VA joints examination.  Such symptomatology does not support the assignment of a combined evaluation in excess of 10 percent based on limitation of hip motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.

In this regard, the medical evidence reflects that the Veteran has limitation of flexion of the thigh well beyond a compensable degree of impairment under Diagnostic Code 5252 (with limitation of flexion greater than 45 degrees on flexion and limitation of extension greater than 5 degrees).  See 38 C.F.R. § 4.71a.  Moreover, the left hip disability has not been productive of limitation of thigh extension to 5 degrees or limitation of abduction lost beyond 10 degrees, so as to warrant higher disability ratings under Diagnostic Codes 5251 and 5253.  38 C.F.R. § 4.71a.  There is also no evidence of anklyosis, favorable or unfavorable, during the period under appeal to warrant a higher evaluation under Diagnostic Code 5250.  See 38 C.F.R. § 4.71a.  An evaluation in excess of a combined 10 percent for the left hip is not warranted for limitation of motion under Diagnostic Codes 5251, 5252, and 5253.  38 C.F.R. § 4.71a.

Even considering the Veteran's complaints of pain, difficulty with prolonged walking and standing, and reports of flare-up in symptoms with prolonged activities, the medical evidence of record does not reflect any additional limitation of motion demonstrated beyond that considered by the current assigned 10 percent evaluation for limitation of flexion and the noncompensable evaluations for limitation of extension and limitation of abduction, at any time during the period under appeal.  While both VA examination reports demonstrated findings of painful on motion in the left hip, there was no additional limitation of the Veteran's range of motion noted in degrees.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss beyond that considered by the current assigned 10 percent evaluation for limitation of hip motion.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011); see DeLuca, 8 Vet. App. at 204-7. 

Absent limitation of limitation of thigh flexion to 30 degrees or limitation of abduction, lost beyond 10 degrees, a higher disability rating, in excess of a combined 10 percent for left hip is not warranted under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Other appropriate diagnostic codes for application have been considered.  However, as the Veteran's service-connected bilateral hip disability does not reflect findings of hip flail joint or impairment of the femur at any time during the pendency of the appeal, Diagnostic Codes 5254 and 5255 do not apply.  38 C.F.R. § 4.71a. 

The Board acknowledges that the April 2013 VA joint examination report shows that the Veteran's left hip disability is also manifested by radiographic evidence of degenerative arthritis.  However, the Veteran is not entitled to a separate compensable disability rating for degenerative joint disease in the left hip, which is rated as degenerative arthritis under Diagnostic Code 5003.  To assign a separate disability rating for limitation of the motion of the hip due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected left hip disability and notes that lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the left hip disability does not result in functional loss that more nearly approximates the rating provided.  In this regard, despite such reports, his flexion and other motions are not limited to a compensable degree.  Additionally, as discussed previously, the competent evidence fails to ankylosis, flail joint or femur impairment of fracture or misalignment.  As such, while the Board accepts the lay evidence with regard to the matters the statement providers are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the left hip pathology.

In short, the Board concludes that the preponderance of the medical evidence is against a finding in favor of awarding initial ratings higher than a combined 10 percent for left hip disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252, and 5253. 

As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a combined 10 percent disability rating.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

      Other Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the ratings that are assigned.  A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities. Notably, higher evaluations are available for more severe musculoskeletal, gastrointestinal and neurologic symptomatology.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disabilities causes any significant functional impairment beyond that contemplated by the ratings assigned.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.

The claim of entitlement to a total disability rating due to individual unemployability (TDIU) is addressed in the remand portion below.


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD is denied.

Entitlement to an initial 10 percent rating, and no higher, for restless leg syndrome is granted. 

Entitlement to a combined evaluation in excess of 10 percent for left hip disability is denied. 


REMAND

Unfortunately, the Board finds that another remand is needed prior to adjudication of the Veteran's claim for service connection for glaucoma.

Pursuant to the Board's March 2013 remand directives, the Veteran underwent a VA eye examination in April 2013.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner concluded that the Veteran's glaucoma less likely than not aggravate by his period of service as there was no progression of visual field changes or physical eye examination.  However, it is unclear whether the VA examiner considered the Veteran's VA treatment records that reflect that an additional medication was prescribed treat his glaucoma following his third period of service.  

In this regard, a VA treatment records prior to his third period of service show that the Veteran was only prescribed Timolol .5% eye drops (see October 2004 VA treatment record) and following his separation from his third period of service, he was prescribed both Timolol .5% and Xalatan .005% eye drops (see April 2010 VA treatment record).  The April 2013 VA eye examination report confirms that the Veteran continued to use two intra-ocular pressure medications (Timolol and Xalatan) to treat his glaucoma.  This medical evidence highly suggests that the Veteran's glaucoma increased during his third period of service.  As such, the April 2013 VA examiner's medical opinion is not adequate.  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

On remand, a supplemental VA medical opinion should be obtained that addresses whether the Veteran's pre-existing glaucoma was not clearly and unmistakably aggravated beyond the natural progress of the disease by his third period of service. 

Also, on remand, the Veteran should be afforded another opportunity to assist in obtaining outstanding private treatment records. 

As noted in the Introduction, the Veteran has asserted that he is unable to work because of the severity of his service-connected disabilities.  The Court of Appeals for Veterans Claims (Court) has held that an assertion of unemployability due to service-connected disabilities raises the issue of entitlement to TDIU as part of the underlying claim for an increased initial evaluation rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU is on appeal.  However, it would be prejudicial to the Veteran for the Board to consider this claim in the first instance.  Instead, the appropriate course of action is to remand this aspect of his increased rating claims for a supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran's last known address informing him of the evidence required to establish entitlement to TDIU under 38 C.F.R. §4.16(a),(b).

2. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to obtain outstanding private eye treatment records from Dr. Tanner.

3. Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion on whether the Veteran's glaucoma was aggravated by his last two periods of service from October 2003 to September 2004, and from March 2006 to April 2010. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2010 and 2013 VA examination reports, and the results of any further examination if necessary, the examiner should answer the following:

State whether the Veteran's glaucoma increased during his second and/or third period of service, and if such an increase was clearly and unmistakably not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression).  The examiner must consider the Veteran's lay statements regarding the progression of his glaucoma, as well as the medical evidence that reflects he was prescribed additional medication to treat his glaucoma during his third period of service. 

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided.

4.  Thereafter, review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


